Opinion by
Mr. Justice Pringle.
Plaintiff in error, Michael Cintron was convicted of *278possession of narcotics and conspiracy to possess narcotics. From that judgment he seeks reversal in this Court by writ of error.
Counsel representing the plaintiff in error in this Court was not counsel who represented the defendant during the trial. He frankly admits that the grounds upon which he. seeks reversal are presented for the first time in this Court and that none of the matters were brought to the attention of the trial court by “contemporary objection” during the trial and none of them were raised in the motion for a new trial.
We have read the record and find nothing therein which would move us here to grant an exception to the general rule announced by us that we will ordinarily notice only such matters as are preserved for review by proper procedure in the trial court. Lucero v. People, 158 Colo. 568, 409 P.2d 278; Brown and Glymph v. People, 158 Colo. 561, 408 P.2d 981.
The judgment is affirmed.
Mr. Justice Day and Mr. Justice McWilliams concur.